UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-2405


In re: PETER L. CHU; YING L. CHU,

                Petitioners.



                 On Petition for Writ of Mandamus.
                         (8:10-cv-01422-RWT)


Submitted:   February 23, 2012               Decided:   February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peter L. Chu and Ying L. Chu, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Peter L. Chu and Ying L. Chu petition for a writ of

mandamus, alleging the district court has unduly delayed acting

on their motion to lift the stay of their civil action.                  They

seek an order from this court directing the district court to

act.     We conclude there has been no undue delay in the district

court.    Accordingly, we deny the mandamus petition.           We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                     2